Case 1:17-cr-00101-LEK Document 1014 Filed 06/02/20 Page 1 of 4        PageID #: 11498




 KENJI M. PRICE                  #10523
 United States Attorney
 District of Hawaii

 KENNETH M. SORENSON
 GREGG PARIS YATES               #8225
 Assistant United States Attorneys
 United States Attorney's Office
 300 Ala Moana Boulevard, Ste. 6-100
 Honolulu, Hawaii 96850
 Telephone: (808) 541-2850
 E-Mail:     Ken.Sorenson@usdoj.gov
             Gregg.Yates@usdoj.gov

 Attorneys for Plaintiff
 United States of America

                  IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,      )             CR. NO. 17-00101 (LEK)
                                )
         Plaintiff,             )              GOVERNMENT’S MOTION TO
                                )              CONTINUE SENTENCING DATE;
   vs.                          )              CERTIFICATE OF SERVICE
                                )
 ANTHONY T. WILLIAMS,           )              Old Date: July 9, 2020
                                )              New Date: September 3, 2020
       Defendant.               )              Time:     2:30 p.m.
 ______________________________ )              Judge: Hon. Leslie K. Kobayashi

       GOVERNMENT’S MOTION TO CONTINUE SENTENCING DATE

       Pursuant to Rule 32(b)(2) of the Federal Rules of Criminal Procedure and

 Local Rule 32.1(g) of the Criminal Local Rules of Practice for the U.S. District
Case 1:17-cr-00101-LEK Document 1014 Filed 06/02/20 Page 2 of 4          PageID #: 11499




 Court for the District of Hawaii, the United States of America respectfully moves

 to request a continuance of the sentencing date in the above-captioned matter. The

 defendant is currently scheduled to be sentenced on July 9, 2020. The government

 requests a continuance of 56 days, and for a new sentencing date of September 3,

 2020.

         Rule 32(a) requires that the Court “impose sentence without unnecessary

 delay,” however, Rule 32(b) permits the Court to change any time limits relating to

 sentencing under the rule for good cause. Good cause supports this Motion to

 continue the sentencing date because additional time is required to complete the

 presentence investigation. In particular, the Probation Office requires additional

 time to accurately compute the fraud loss at issue. The conduct underlying the

 charges of conviction is a complex mortgage fraud scheme that involved at least

 112 victims in the State of Hawaii. The Federal Bureau of Investigation (FBI) has

 been working with the Probation Office to calculate the appropriate actual or

 intended fraud loss for these 112 victims. In addition, the FBI has worked with the

 Probation Office to find the last known address for each victim so that the

 Probation Office could send each victim a questionnaire to determine a potential

 restitution amount.

         Additional time is also required to review the transcripts of trial. A number

 aggravating sentencing factors are applicable to the defendant’s sentencing

                                            2
Case 1:17-cr-00101-LEK Document 1014 Filed 06/02/20 Page 3 of 4           PageID #: 11500




 calculation. The government has offered to assist the Probation Office with

 identifying support in the trial record for certain of these. The trial transcripts were

 ordered and just became available on May 30, 2020. Additional time will be

 required to review and search the transcript for excerpts of record to support the

 conclusions of the presentence investigation.

       In light of the foregoing, the government respectfully request that the Court

 grant this request for a 56 day continuance of the sentencing date from July 9, 2020

 to September 3, 2020.

              DATED: June 2, 2020, Honolulu, Hawaii.

                                                 KENJI M. PRICE
                                                 United States Attorney
                                                 District of Hawaii

                                                 By /s/ Gregg Paris Yates
                                                  KENNETH M. SORENSON
                                                  GREGG PARIS YATES
                                                  Assistant U.S. Attorney




                                            3
Case 1:17-cr-00101-LEK Document 1014 Filed 06/02/20 Page 4 of 4         PageID #: 11501




                           CERTIFICATE OF SERVICE

              I hereby certify that, on the dates and by the methods of service noted

 below, a true and correct copy of the foregoing was served on the following by the

 method indicated on the date of filing:

 Served Electronically through CM/ECF:

       Lars Isaacson, Esq.
       hawaii.defender@earthlink.net

       Standby Attorney for Defendant
       ANTHONY T. WILLIAMS

 Defendant served by First Class Mail:

       Anthony T. Williams
       Register No. 05963-122
       Inmate Mail
       FDC Honolulu
       PO Box 30080
       Honolulu, HI 96820

              DATED: June 2, 2020, at Honolulu, Hawaii.


                                               /s/ Melena Malunao
                                               U.S. Attorney’s Office
                                               District of Hawaii




                                           4
